STEPHENSON, Justice.
The city of Dixon by ordinance proposed to annex certain territories. The residents filed suit protesting. On the day the case was set for trial the city filed motion to dismiss with exhibits attached showing that the annexing ordinance had been repealed. The trial court dismissed and the protestants appeal.
The repeal of the ordinance proposing the annexation left no proposition of annexation in force for the court to pass on. City of Louisville v. Town of Crescent Hill, Ky., 52 S.W. 1054 (1899).
The judgment is affirmed.
PALMORE, C. J., and MILLIKEN, OSBORNE, REED, STEINFELD and STEPHENSON, JJ., sitting.
All concur.